Citation Nr: 1718175	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to May 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The issues were previously remanded by the Board in March 2011 and April 2016 for additional development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has diabetes mellitus that is etiologically related to service, or that was caused by or aggravated by his service-connected low back condition, acquired psychiatric condition or right wrist condition.

2.  The preponderance of the evidence is against finding that the Veteran has erectile dysfunction that is etiologically related to service or that was caused by or aggravated by his service-connected low back condition, acquired psychiatric condition or right wrist condition.



3.  The preponderance of the evidence is against finding that the Veteran has peripheral neuropathy of the bilateral upper and lower extremities that is etiologically related to service or that was caused by or aggravated by his service-connected low back condition, acquired psychiatric condition or right wrist condition.

4.  The preponderance of the evidence is against finding that the Veteran has sleep apnea that is etiologically related to service, or that was caused by or aggravated by his service-connected low back condition, acquired psychiatric condition or right wrist condition.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's diabetes mellitus is not warranted on a direct, presumptive or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2016).

2.  Service connection for the Veteran's erectile dysfunction is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3.  Service connection for the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

4.  Service connection for the Veteran's sleep apnea is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records, private treatment records, VA medical examinations, and the Veteran's own contentions.  

Legal criteria 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).


In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include diabetes mellitus, although not shown in service, may be presumed to have incurred in or aggravated by service if they manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Secondary service connection

The Veteran asserts entitlement to service connection for diabetes mellitus, erectile dysfunction, bilateral neuropathy of the upper and lower extremities and sleep apnea as secondary to his service-connected disabilities.  

The Veteran has a current diagnosis of diabetes mellitus, erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, and sleep apnea.  See e.g., April 2011 VA examination and July 2016 VA medical opinion.  

The Veteran's primary contention is that his service-connected disabilities are responsible for his obesity due to his sedentary lifestyle.  Further, he contends that obesity has caused or aggravated (accelerated) diabetes mellitus, erectile dysfunction, neuropathy of the hands and feet and/or sleep apnea beyond their natural progression.  Alternatively, diabetes mellitus and associated symptoms including weight gain after his diagnosis, led to erectile dysfunction, neuropathy of the hands and feet and sleep apnea.  See e.g., VA Form 21-526 received January 5, 2009, Veteran's statements received February 4, 2009, June 4, 2009, and May 11, 2012.  

To the extent that the Veteran has asserted erectile dysfunction, neuropathy or sleep apnea are secondary to diabetes mellitus, the Board notes that diabetes mellitus is not service-connected, as discussed in the analysis below, and this secondary theory may not be considered as a matter of law.  See 38 C.F.R. § 3.310.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that diabetes mellitus, erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities and sleep apnea are secondary to his service-connected disabilities.  

The Veteran is currently service-connected for a low back condition (lumbar disc disease with discectomy and fusion of lumbar vertebrae), an acquired psychiatric condition established as secondary to his low back condition (anxiety disorder with nightmares and claustrophobia), and a right chronic wrist strain.  Therefore, the remaining questions to be addressed are whether there is a nexus between the Veteran's service-connected conditions and Veteran's claimed conditions.

Post-service VA and non-VA treatment records from 1998 through 2016 are absent a link, including any aggravation, of the Veteran's service-connected conditions (low back, anxiety and chronic right wrist sprain) to his claimed conditions of diabetes mellitus type II, erectile dysfunction and/or peripheral neuropathy, including any limitations in activity that would result in obesity.  

Despite any limitations on activity due to service-connected conditions, the Veteran received ongoing counseling for management of obesity which included providing instruction on proper nutrition and benefits of regular exercises.  That is, he was consistently encouraged to be active and change his diet.  Weight loss goals were made regularly and tracked.  The Veteran was provided nutrition consultations, a weight management program, physical therapy and after his initial diagnosis in 2006, medication management, pills and insulin.  For example, prior to the Veteran's diagnosis, in a January 1998 VA treatment record, the Veteran presented with complaints of reduced energy and was provided a nutrition assessment.  He was diagnosed with obesity and low back pain.  The Veteran was noted to ambulate with a cane.  The Veteran was provided information about nutrition and the importance of exercise with walking and bike riding, as tolerated, was reinforced.  A weight loss goal was set and lipids were to be checked per the Veteran's request.  In January 2004, as detailed in the 2009 VA examination below, the Veteran reported difficulty doing "anything" because of his low back condition, that back exercises hurt and he was mainly sedentary without any aerobic activity.  The Veteran was provided back strengthening exercises to do daily, urged to join a local recreational center to exercise and instructed to change his diet.  In an April 2009 record, the Veteran reported his physical activity was limited by bad weather and that he checked with his doctor about exercise and was given the "go ahead."   More recently, an April 12, 2016 nutrition note identified the Veteran's obesity was due to a history of being inactive and making poor food choices.  In a June 2016 record, the Veteran is noted to be exercising a great deal, as tracked on a fit bit.  He was no longer afraid of the stairs because he needed to go up and down them to communicate with his son living in the basement.  

In support of his claim, the Veteran has submitted several correspondences regarding physical challenges from his low back and wrist condition resulting in a sedentary lifestyle, weight gain and aggravation of physical conditions.  In a correspondence received February 4, 2009, he reported that he did receive nutrition counseling and attempted to exercise but, essentially, his low back and wrist conditions made diabetes difficult to manage.  He made a good effort to control his diet and previous attempts to exercise at a gym worsened his back and wrist conditions.  He argued that his diabetes onset earlier than it would have because his family members did not get a diagnosis of diabetes until the age of 45-50 on average.   

In a correspondence received August 27, 2009, he reported that he was never overweight until he became a diabetic and that he was exercising prior to his diagnosis.  Symptoms of sleep trouble, numbness in the hands and feet and erectile dysfunction did not occur until after he was diagnosed with diabetes.  He was on a recommended (not required) restricted diet due to diabetes and he continued to work out as he had always done since visiting VA physical therapy.  No matter what he ate or whether or not he exercised, he felt it did not prevent his weight gain.  He had received all the booklets and already had the gym memberships but was still in the same condition.  

In a correspondence received May 11, 2012, the Veteran asserted that his anxiety with symptoms of nightmares and sleeplessness led to his diagnosis of diabetes due his limitations on his ability to do things.

      a. Diabetes mellitus

The Board will first address the Veteran's claim of entitlement to service connection for diabetes mellitus on a secondary basis.   

In July 2009, the Veteran was afforded a VA examination which, in part, addressed whether the Veteran's diabetes mellitus is secondary to his service-connected low back condition.  A history of tendonitis of the wrist was noted, but examination of the wrist was normal.  The examiner highlighted VA treatment records related to the Veteran's weight progression.  When treated by the VA in 2000, the Veteran weighed 265 pounds.  When diagnosed with diabetes mellitus in January 2006, he weighed 281 pounds.  Post-diagnosis, in February 2008, he weighed 281 pounds and was started on insulin.  His current weight was 381 pounds.  The examiner opined that the back condition did not cause or aggravate his diabetes mellitus type II beyond the natural progression.  The examiner noted the Veteran's complaints regarding exercise limitations.  He found that the Veteran's extremely strong family history of diabetes (parents), poor eating habits and lack of exercise have contributed to his diagnosis of diabetes mellitus.  The examiner detailed that there are numerous exercises that one can do, even if in a wheelchair.  He was provided an opportunity to change his lifestyle several years prior to his diagnosis.  For instance, the examiner summarized the January 2004 VA treatment record, summarized above, where obesity was noted to be the Veteran's main health problem.  He was given instruction on how to do simple back strengthening exercises which he tried correctly.  The medical professional urged the Veteran to do these back exercises daily, to join a recreational center and do pool exercises, and change his diet.  His back pain was clearly worsened by obesity and lack of activity.  In a June 2004 physical therapy note, the Veteran was provided exercises he could do and a basic walking program was discussed.  The VA examiner further consulted a VA kinesiotherapist and discussed many exercises that could be done by persons with back problems.  

The Board finds the opinion is entitled to some probative regarding the etiology of the Veteran's diabetes mellitus in relation to his low back condition, including any resulting weight gain.  Here, the July 2009 VA examiner essentially found that the Veteran's family history, poor eating habits and inactivity contributed to the Veteran's diagnosis of diabetes, however, the Veteran's low back condition was not the cause of his lifestyle choices (and resulting weight gain).  

An April 2011 VA examination opined that diabetes mellitus, type II, is less likely as not caused by or aggravated by inactivity from the service-connected low back or chronic right wrist sprain, including any related inactivity (the Veteran's acquired psychiatric condition was not yet established as service-connected).  The examiner provided a detailed summary of the Veteran's weight history pursuant to treatment records and highlighted the Veteran's family history of diabetes.  The Veteran's history of post-service employment through 1997 was summarized, including weight gains or losses during this period.  He conducted arm band exercises on a daily basis.  

The examiner opined that the etiology of the Veteran's diabetes was his strong family history.  A strong family history of diabetes is well-known in the medical community to be a contributing factor in the development of diabetes.  A steady weight gain was observed when he was employed in sedentary-type jobs.  Treatment records from 2002 through 2004 indicated that even when there was only mild weight fluctuation of 6 pounds, contemporaneous lab studies documented impaired fasting glucose, which is a good indication that diabetes was developing even though his weight was fairly stable.  Further, the Veteran weighed 11 pounds less at the time of his diabetes diagnosis.  Treatment records are silent for any significant changed in his back symptoms or inactivity directly related to his back.  Prior to his diagnosis of diabetes, treatment records reflect that the Veteran was provided instruction on exercises he could accomplish in light of his back symptoms.  After his diagnosis of diabetes, in October 2007, his weight was noted to have increased after he quit smoking.  Thereafter, the Veteran had a continuous steady weight gain from 2008 to 2010.  In 2009, the Veteran blamed inactivity due to winter weather and a non-service connected hip condition.  The current range of motion in his lumbar spine is essentially the same or improved when compared to his last 2009 VA examination.  In 2010, the Veteran purchased exercise equipment and in April 2011, he was exercising 30 to 45 minutes every other day.  For his right wrist condition, there is no clinical association between the conditions.  The Veteran had not been seen for his wrist condition and records did not contain information to associate the conditions.  

The Board affords the opinion probative weight regarding etiology of the Veteran's diabetes mellitus in relation to his low back and wrist condition, including any associated weight gain.  Here, the April 2011 VA examiner provided an opinion regarding the etiology of the Veteran's diabetes mellitus, identified as a strong family history.  In relation to the Veteran's asserted weight gain due to inactivity, the examiner highlighted a number of reasons for weight gain which were exclusive of the Veteran's back and wrist conditions.  The examiner essentially explained that the Veteran's wrist condition did not appear to be a significant factor of inactivity as complaints of wrist problems were not documented in treatment records and no clinical association existed.  Consistent with the July 2009 examiner, it was observed that the Veteran had an ability to do a number of exercises to remain active despite his low back condition and the Veteran reported exercising in more recent treatment records.  

In light of a March 2013 RO rating decision which granted service connection for anxiety disorder with nightmares and claustrophobia, effective January 30, 2012, an updated VA medical opinion was required.  

In November 2013, a VA examiner provided a supplemental negative nexus opinion between diabetes mellitus and his anxiety disorder.  At the time of the diagnosis (January 2006), the Veteran's anxiety was stable with minimal medication or treatment.  Treatment records indicated that the Veteran is rarely seen for symptoms of anxiety, nightmares or claustrophobia and little medication is used for the conditions.  In 2013, the Veteran declined a referral for anxiety treatment.  The examiner consulted a mental health physician in providing the negative opinions and the mental health physician was unaware of any literature supporting a link between anxiety disorder with nightmares and claustrophobia to contribute or aggravate the Veteran's claimed conditions beyond their natural progression.

A July 2016 VA examination opined that the Veteran's diabetes mellitus, type II, was less likely than not caused by or aggravated by his service-connected conditions (low back, acquired psychiatric and right wrist conditions).  In doing so, the examiner cited to multiple sources of medical literature.  Notably, risk factors were identified, including weight gain, obesity, family history, ethnicity, and gender and the worldwide prevalence of diabetes in those diagnosed over 20 years old was noted.  The Veteran was 34 when he was diagnosed.  The examiner opined that the etiology of his diabetes is unhealthy eating and unhealthy choices with an extremely strong family history of the condition, as multiple family members had the condition.  Two years post-service, the Veteran already weighed 40 more pounds that he did at enlistment, yet his glucose remained normal.  The Veteran had two back surgeries with the two surgeries 10 years prior to his diagnosis of diabetes mellitus type II.  Post-service, glucose readings were normal for 16 years until the Veteran's diagnosis.  Despite periodic changes in lifestyle, such as losing 20 pounds, starting to be more active (walking, working out at a gym, and swim), his weight remained stable (plus or minus 10 to 15 pounds), his blood sugar levels were essentially unaffected and he returned to poor/unhealthy choices.  Additional treatment records were highlighted for the period beyond his initial diagnosis in 2006, such as his weight gain the following 3 years after he quit smoking (26 pounds), weight loss in 2011 and in 2013, walking goals and stability of the condition despite poor control.  The examiner found that records do not show that the Veteran's low back condition contributed to his obesity, weight gain or diabetes.  The examiner summarized that the Veteran's low back condition is controlled with minimal analgesics and treatment.  His weight has improved over the last three years with stable blood sugar levels.  Medical literature did not indicate anxiety or a wrist strain as a risk factor in developing diabetes.  Records are negative for any correlation between anxiety or a right wrist condition and diabetes mellitus.  His anxiety was first identified 20 years post-service and 4 years after he became a diabetic.  Anxiety is stable and was re-evaluated last year when medication re-started.  It is physiologically impossible for the Veteran's service-connected right wrist condition to contribute, cause and or aggravate diabetes.  The Veteran's right wrist remained stable and functional.  

The Board finds the negative VA nexus opinion from 2016 to be highly probative, as it was based on the lay and medical evidence of record and cites to relevant medical literature.  Consistent with the prior VA examiners from 2009 and 2011, the examiner identified the Veteran's family history of diabetes and poor lifestyle choices as the etiology of the Veteran's diabetes mellitus.  In essence, the examiner indicated that the Veteran's weight trouble was due to poor choices, notably in diet, which is a factor unrelated to his service-connected conditions.  The examiner highlighted the Veteran's recent ability to intentionally lose weight (over the prior three years) while his service-connected conditions have remained stable.  

Significantly, none of the VA examiners from 2009, 2011 and 2016 were able to link the Veteran's low back condition, including any limitations in activity to the Veteran's diabetes mellitus.  

The Veteran has submitted no competent nexus evidence contrary to multiple negative VA nexus opinions of record.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

The Board notes lay statements from the Veteran which assert that diabetes mellitus is caused or aggravated by his service-connected conditions.  The Board notes the Veteran is competent to provide information such as observable limitations in activities due to his back condition, weight gain and his lifestyle that he describes as sedentary.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In providing the above nexus opinions, the VA examiner's considered the Veteran's competent reports.  However, to the extent the Veteran asserts a link between his low back, right wrist and acquired psychiatric conditions to the development of diabetes mellitus, the statements are outside the realm of common knowledge of a lay person as it requires medical knowledge of the complexities of the endocrine system and objective clinical testing.  See Jandreau v. Nicholson, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for diabetes mellitus is not warranted on a secondary basis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

      b. Erectile dysfunction and peripheral neuropathy of the extremities

The Board now turns to the Veteran's claim of entitlement to service connection for erectile dysfunction and peripheral neuropathy of the bilateral upper and lower extremities on a secondary basis.  

As an initial matter, the Board observes the Veteran's contention that a VA physician (Dr. P) linked erectile dysfunction and peripheral neuropathy to his low back condition.  See May 24, 2009 report of contact.  

The Veteran was afforded a VA examination in July 2009 which addressed the etiology of the Veteran's claimed erectile dysfunction and numbness of the bilateral hands and feet and his low back condition.  The Veteran's subjective complaints of upper and lower neurological symptoms of numbness were noted and defined as neuropathies by the examiner, though the Veteran did not report having symptoms at the time of examination.  A history of tendonitis of the wrist was noted, but examination of the wrist was normal.  The examiner opined that erectile dysfunction and lower extremity peripheral neuropathy (subjective complaints of numbness in the feet) were not caused by his low back condition but more likely due to his diabetes mellitus type II.  In support of this he rationalized that both conditions are a known sequela of diabetes.  Erectile dysfunction was reported at the same time diabetes mellitus was diagnosed in January 2006.  For the Veteran's subjective complaints of numbness in the hands, the Veteran reported that the symptom onset one year prior, this condition was more likely related to his diabetes mellitus type II as the condition was poorly controlled.  It was again noted that numbness of the right hand and numbness of the feet were not found on examination.  

The Board finds that the opinion is entitled to some probative weight to the extent that it provided a likely etiology of the Veteran's erectile dysfunction and peripheral neuropathy with a well-reasoned rationale.   

The Veteran was afforded an April 2011 VA examination which provided a negative nexus opinion regarding whether the Veteran's claimed erectile dysfunction and bilateral peripheral neuropathy of the upper and lower extremities conditions were caused or aggravated by his low back condition or chronic right wrist sprain, including any related inactivity (the Veteran's acquired psychiatric condition was not yet established as service-connected).  A discussion regarding the of the Veteran's weight gain is as summarized in the diabetes section above.  The examiner found erectile dysfunction and peripheral neuropathy were most likely related to his diabetes mellitus, a common secondary finding.  The examiner explained that there is no clinical association between the Veteran's right wrist condition and either erectile dysfunction or peripheral neuropathy.  For erectile dysfunction, the examiner added that the Veteran reported symptoms approximately 17 years after the onset of his back condition.  His primary care provider did not associate erectile dysfunction with his back condition.  For peripheral neuropathy of the bilateral upper and lower extremities, the Veteran reported that symptoms of his feet onset in 2009 and hands in 2010.  The Veteran was diagnosed with peripheral neuropathy as relates to diabetes mellitus in October 2009 by podiatry; there is no mention of any relation to the back.  Treatment records are silent for numbness and tingling of the hands, current objective testing indicates normal findings for the upper and lower extremities.  

The Board affords the 2011 opinion probative weight regarding etiology of the Veteran's erectile dysfunction and peripheral neuropathy in relation to his low back and wrist condition as a thorough rationale was provided based on a review of the record and medical expertise.  The examiner found that the conditions are associated with his non service-connected diabetes mellitus.  As consistent with analysis above for diabetes mellitus, the examiner highlighted a number of reasons for weight gain which were exclusive of the Veteran's back and wrist conditions.  

As noted above, a VA medical opinion was provided in November 2013 which also provided a negative secondary nexus opinion between the Veteran's erectile dysfunction, peripheral neuropathy and his acquired psychiatric condition.  As noted, the Board affords this no significant weight based on an inadequate rational.  

A negative nexus opinion was provided in July 2016 between the Veteran's claimed conditions of erectile dysfunction and bilateral upper and lower extremity peripheral neuropathy and the Veteran's service-connected conditions (low back condition, acquired psychiatric condition and right wrist condition).  The examiner's discussion of the Veteran's weight gain and the relationship to poor choices related to eating is summarized in the diabetes section above.  

The examiner opined that the etiology of his erectile dysfunction is his non service-connected diabetes, dyslipidemia, and previous smoking.  Medical literature indicates that erectile dysfunction and/or decreased libido can occur for many reasons, i.e. alcohol, depression (not anxiety), relationship problems, and testosterone deficiency.  Risk factors are obesity, smoking, and watching TV.  Significantly, diabetes, hypertension, obesity, dyslipidemia, cardiovascular disease, smoking are the best predictors of this condition.  Erectile dysfunction was diagnosed at the same time as his diabetes.  

The examiner opined that the etiology of his bilateral upper and lower extremity peripheral neuropathy is his non service-connected diabetes.  The examiner cited medical literature that indicates peripheral neuropathy is caused by a variety of conditions including diabetes, systemic conditions, and autoimmune conditions, toxic, hereditary, environmental and idiopathic.  Diabetic neuropathy occurs in approximately 50 percent of individuals with longstanding type I and II.  The Veteran's lower extremity neuropathy was diagnosed three years after he became diabetic.  Symptoms to the feet and toes are very common occurrences, especially in light of poorly controlled diabetes.  

For both conditions of erectile dysfunction and peripheral neuropathy, the examiner explained that cauda equina syndrome (nerves in cauda equina squeezed/damaged affecting bowel/bladder, sensory changes of lower extremities) could occur in spinal condition, yet this syndrome has never been identified in this Veteran and is not the same as peripheral neuropathy.  Records and literature are negative for any physiological correlation between the claimed erectile dysfunction or peripheral neuropathy and his anxiety and/or right wrist condition.  Neither condition is a risk factor in the development of erectile dysfunction or peripheral neuropathy.  Anxiety was diagnosed subsequent to his development of erectile dysfunction and upper/ lower extremity bilateral peripheral neuropathy.  

Further, aggravation of the Veteran's erectile dysfunction or bilateral upper or lower extremity peripheral neuropathy was not shown by his service-connected disabilities.  The Veteran's back condition has been controlled for many years with minimal analgesics and treatment.  The Veteran's anxiety has remained stable and was re-evaluated last year when medication was re-started.  There are minimal symptoms or treatment noted for the Veteran's right wrist condition and the condition has remained stable.  Erectile dysfunction is stable, with minimal follow-up or changes in treatment. The Veteran does not seek treatment for neuropathy of upper extremities.  Neuropathy of feet and toes has remained stable.  As erectile dysfunction and bilateral upper and lower peripheral neuropathy have remained stable, aggravation by the low back, anxiety or right wrist conditions is not identified.   

The Board finds the negative VA nexus opinion from 2016 to be highly probative, as it was based on medical expertise, a thorough review of the medical and lay evidence of record, and cited to medical literature.  Moreover, the examiner provided an opinion regarding the likely etiology of the conditions, diabetes mellitus.  There is no contrary medical opinion of record.  

Initially, the Veteran is competent to report what a VA doctor told him about the etiology of his erectile dysfunction and peripheral neuropathy which he asserts was identified as his low back condition.  However, VA treatment records from Dr. P from June 2009 indicate that the physician characterized his erectile dysfunction as a diabetic condition.  This does not support the Veteran's contention.  Further, treatment records do not otherwise support a link between peripheral neuropathy or erectile dysfunction and his low back condition.  Thus, the Board finds the medical evidence of record more probative than the Veteran's lay statement which is inconsistent with the medical record.  

As discussed above, the Veteran's lay statements are competent to report any limitations in activity, reported observable symptoms such as the onset of numbness or problems with erectile function.  In this regard, they are entitled to some probative weight.  However, to the extent the Veteran has attempted to establish an etiological link between his claimed erectile dysfunction or peripheral neuropathy and his service-connected low back, right wrist or acquired psychiatric conditions, the Veteran is not competent to do so.  The Board finds the 2016 VA opinion more probative than the Veteran's lay statements, for the reasons stated above.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for erectile dysfunction or peripheral neuropathy of the bilateral upper and lower extremities is not warranted on a secondary basis.  38 U.S.C.A. § 5107(b).


      c. Sleep apnea

Finally, the Board will address the Veteran's claim of entitlement to sleep apnea on a secondary basis.  

In April 2011, a VA examiner provided a negative nexus opinion on a secondary basis for the Veteran's claimed sleep apnea.  The examiner cited medical literature in support of his opinion that included risk factors of the condition include obesity, craniofacial or upper soft tissue abnormalities.  A low back condition is not a contributing factor.  He noted factors for the Veteran's condition included excess weight, that is, neck size.  The examiner was further unable to find a link between a wrist condition and sleep apnea based on treatment records.  The most likely cause of the Veteran's sleep apnea was his excess weight in his neck.  

The Board affords the 2011 opinion probative weight regarding etiology of the Veteran's sleep apnea in relation to his low back and wrist condition as a thorough rationale was provided based on a thorough review of the record and medical expertise.  The examiner even identified a more likely cause of the condition.  As consistent with analysis above for diabetes mellitus, erectile dysfunction and peripheral neuropathy, the examiner highlighted a number of reasons for the Veteran's weight gain which were exclusive of the Veteran's back and wrist conditions.  

In November 2013, a VA examiner provided a supplemental nexus opinion between the sleep apnea and his anxiety disorder.  

In July 2016, a negative nexus opinion was provided between the Veteran's claimed sleep apnea and the Veteran's service-connected conditions (low back condition, acquired psychiatric condition and right wrist condition).  The examiner opined that the etiology of his sleep apnea is his obesity, unhealthy lifestyle and previous smoking.  A discussion regarding the Veteran's weight gain and lifestyle is summarized in the diabetes analysis above.  Medical literature identifies risk factors of sleep apnea which include age, gender, obesity, craniofacial and upper airway abnormalities, nasal congestion, smoking, and other medical conditions such as congestive heart failure, end-stage renal disease, hypothyroidism and stroke.  Records and literature are negative for any physiological correlation between anxiety or a right wrist strain and sleep apnea.  Anxiety and a right wrist conditions are not risk factors in the development of sleep apnea.  Anxiety was diagnosed three years after obstructive sleep apnea.  Anxiety remained stable and was re-evaluated last year when medication was re-started.  There are minimal symptoms or treatment noted for the Veteran's right wrist condition and the condition has remained stable.  The Veteran's back condition has been controlled for many years with minimal analgesics and treatment.  Sleep apnea remains untreated and aggravation by his service-connected disabilities is not identified.   

The Board finds the negative VA nexus opinion from 2016 to be highly probative, as it was based on a thorough review of the medical and lay evidence of record, including VA examinations, treatment records and based on relevant medical principles.  Further, the examiner identified the likely etiology of the Veteran's sleep apnea.  Regarding the cause of obesity, the examiner determined a predominant cause was the Veteran's poor eating choices rather than any limitations due to his service-connected conditions.  The Veteran's intentional weight loss in recent years despite any limitations imposed by service-connected disabilities was significant.  The Veteran has submitted no competent nexus evidence contrary.  

The Board notes the Veteran's lay statements from the Veteran which assert that sleep apnea is caused or aggravated by his service-connected conditions, particularly as it relates to his sedentary lifestyle and weight gain.  As noted, the Veteran is competent to report observable matters such as limitations in activities or weight gain.  However, as to the specific issues in this case, the relationship between sleep apnea and a service-connected low back condition, acquired psychiatric condition or right wrist condition are outside the realm of common knowledge of a lay person as it requires medical knowledge and objective clinical testing.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for sleep apnea is not warranted on a secondary basis.  38 U.S.C.A. § 5107(b).

Direct service connection

Although the Veteran has not asserted (nor does the evidence of record show) his diabetes mellitus, erectile dysfunction, bilateral neuropathy of the upper and lower extremities or sleep apnea began during service, the Board will briefly address direct service connection for the sake of thoroughness.  Service treatment records (STRs) do not support a link between service and a diabetes mellitus, erectile dysfunction, bilateral neuropathy of the upper and lower extremities and sleep apnea as they are absent complaints, treatment or diagnosis of any such conditions.  A negative nexus opinion was provided by a VA examiner in July 2016 on a direct basis.  The examiner rationalized that the STRs were negative for any history, complaints or symptoms of the claimed conditions and the first diagnosis of all the conditions were over 15 years post-service.  There is no contrary medical opinion of record.  Thus, the Board concludes that there is no in-service incurrence or nexus relating the Veteran's claimed disabilities to the Veteran's active military service.  

Presumptive service-connection is also not warranted for the Veteran's diabetes mellitus as the condition was not diagnosed in-service or within one year post-service.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for diabetes mellitus, erectile dysfunction, bilateral neuropathy of the upper and lower extremities and sleep apnea is not warranted on a direct basis.  38 U.S.C.A. § 5107(b).

 





 ORDER

Service connection for diabetes mellitus is denied.

Service connection for erectile dysfunction is denied.

Service connection for bilateral peripheral neuropathy of the upper and lower extremities is denied.

Service connection for sleep apnea is denied.  	




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


